Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Gary, J.), imposed August 2, 2012, upon *972his conviction of manslaughter in the second degree, upon a jury verdict.
Ordered that the sentence is affirmed.
The defendant’s contention that the prosecutor made improper remarks during sentencing is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, without merit. Contrary to the defendant’s contention, the sentencing court properly considered the objectives of sentencing and the court’s comments “ ‘merely reflect the fact that the court was taking into consideration the nature of the crime, a legitimate factor in determining an appropriate sentence’ ” (People v Anderson, 287 AD2d 574, 574 [2001], quoting People v James, 216 AD2d 489, 489 [1995]). Furthermore, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Dickerson, J.P, Leventhal, Hall and Lott, JJ., concur.